ADVISORY ACTION
	This is in response to the Amendment After Final dated February 14, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1-2, 5, 10-11, 19, 21-27 and 29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 25, 2021 is withdrawn.  Claim 4, directed to a proton-conducting membrane species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no 

longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 2 has been objected to because of minor informalities.
The objection of claim 2 has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
Claims 20 and 28 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The rejection of claims 20 and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1-2 and 10 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1).

	The rejection of claims 1-2 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 22 and 24 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above.
	The rejection of claims 22 and 24 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eastman et al. as applied to claims 1-2 and 10 above has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 5 has been rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Wu et al. (“Electrochemical Conversion of H2O/CO2 to Fuel in a Proton-Conducting Solid oxide Electrolyser,” Journal of Power Sources (2013 Jun 15), Vol. 232, pp. 187-192) and Sala et al. (US Patent Application Publication No. 2014/0284220 A1).
	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Eastman et al. as applied to claims 1-2 and 10 above, and further in view of Wu et al. and Sala et al. has been withdrawn in view of Applicant’s amendment.


II.	Claim 11 has been rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Norby (“Advances in Proton Ceramic Fuel Cells, Steam Electrolyzers, and Dehydrogenation Reactors Based on Materials and Process Optimizations,” ECS Transactions (2017 Aug 31), Vol. 80, No. 9, pp. 23-32).
	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Eastman et al. as applied to claims 1-2 and 10 above, and further in view of Norby has been withdrawn in view of Applicant’s amendment.

III.	Claims 19-20, 23 and 28-29 have been rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al. (US Patent Application Publication No. 2008/0283411 A1) as applied to claims 1-2 and 10 above, and further in view of Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1).
	The rejection of claims 19-20, 23 and 28-29 under 35 U.S.C. 103 as being unpatentable over Eastman et al. as applied to claims 1-2 and 10 above, and further in view of Kjolseth et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 1-2, 4-5, 10-11, 19, 22-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 12, recites “MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm”.
	The definitions for x, y and δ are missing. It is unclear from the claim language what the metes and bounds for x, y and δ are.

	line 13, recites “A2NiO4-δ, where A is La, Pr, Gd, or Sm”. 
The definition for δ is missing. It is unclear from the claim language what the metes and bounds for δ is.

II.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 5-10, recite “the proton-conducting membrane comprising at least one perovskite material having an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 650°C and selected to comprise one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)O5.5”.

Claim 4
	lines 1-4, recite “further comprising selecting the at least one perovskite material to comprise a stack of at least two different perovskite materials each individually having the H+ conductivity greater than or equal to about 10-2 S/cm at the one or more temperatures within the range of from about 350°C to about 650°C.

	There are two independent steps for selecting the at least one perovskite material.
It is unclear from the claim language what the relationship is between the one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)O5.5 and the stack of at least two different perovskite materials each individually having the H+ conductivity greater than or equal to about 10-2 S/cm at the one or more temperatures within the range of from about 350°C to about 650°C.
It appears that the yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)O5.5 is further limiting the at least two different perovskite materials.
It is deemed that the limitation of the perovskite materials is going from narrow materials (Claim 1) to board materials (Claim 4) with the absence of the relationship between the narrow and board materials.

III.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 

as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 11-13, recite “the positive electrode selected to comprise one or more of: MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm, and A2NiO4-δ, where A is La, Pr, Gd, or Sm”.

Claim 5
	lines 1-6, recite “further comprising: selecting the positive electrode to comprise one or more of a double perovskite material, a single perovskite material, a Ruddelsen-Popper perovskite material, and a composite material comprising at least two different perovskite materials; and selecting the negative electrode to comprise a cermet material comprising at least one metal and at least one perovskite.

There are two independent steps for selecting the positive electrode. 
It is unclear from the claim language what the relationship is between the one or more of: MBa1-xSrxCo2-yFeyO5-δ, where M is Pr, Nd, or Sm, and A2NiO4-δ, where A is La, Pr, Gd, or Sm and the one or more of a double perovskite material, a single perovskite material, a Ruddelsen-Popper perovskite material, and a composite material comprising at least two different perovskite materials.
It appears that the MBa1-xSrxCo2-yFeyO5-δ, where M is Pr, Nd, or Sm, and A2NiO4-δ, where 

A is La, Pr, Gd, or Sm are further limiting the single perovskite material. However, the claim language is unclear as to whether they are.
It is deemed that the limitation of the positive electrode is going from narrow materials 
(Claim 1) to board materials (Claim 5) with the absence of the relationship between the narrow and board materials.

IV.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	lines 11-13, recite “the positive electrode selected to comprise one or more of: MBa1-xSrxCo2-
yFeyO5+δ, where M is Pr, Nd, or Sm, and A2NiO4+δ, where A is La, Pr, Gd, or Sm”.

Claim 26
	lines 1-3, recite “further comprising selecting the positive electrode to comprise one or more of PrBa0.5Sr0.5Co1.5Fe0.5O5+δ, NdBa0.5Sr0.5Co1.5Fe0.5O5-δ and SmBa0.5Sr0.5Co1.5Fe0.5O5+δ”.

	There are two independent steps for selecting the positive electrode. 
It is unclear from the claim language what the relationship is between the one or more of: MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm, and A2NiO4+δ, where A is La, Pr, Gd, or Sm 

and the one or more of PrBa0.5Sr0.5Co1.5Fe0.5O5+δ, NdBa0.5Sr0.5Co1.5Fe0.5O5-δ and SmBa0.5Sr0.5Co1.5Fe0.5O5+δ.
	It appears that the PrBa0.5Sr0.5Co1.5Fe0.5O5+δ, NdBa0.5Sr0.5Co1.5Fe0.5O5-δ and 
SmBa0.5Sr0.5Co1.5Fe0.5O5+δ are further limiting the specie of MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm. However, the claim language is unclear as to whether they are.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claims 1-2, 4-5, 10-11, 19, 22-27 and 29 define over the prior art of record because the prior art does not contain any language that teaches or suggests a method of carbon dioxide hydrogenation comprising the steps of introducing, introducing and applying as presently claimed.
Claim 21 defines over the prior art of record because the prior art does not contain any language that teaches or suggests a method of carbon dioxide hydrogenation comprising the steps of introducing, introducing and applying as presently claimed.
Eastman et al. teach a perovskite material comprising Ba2(YSn)O5.5 but do not teach a positive electrode selected to comprise one or more of: MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm, and A2NiO4+δ, where A is La, Pr, Gd, or Sm.
Kjolseth et al. teach a perovskite material comprising yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) but do not teach a positive electrode selected to comprise one or more of: MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm, and A2NiO4+δ, where A is La, Pr, 

Gd, or Sm.
WO 2015156525 teaches a positive electrode comprising MBa1-xSrxCo2-yFeyO5+δ, where M is Pr, Nd, or Sm but does not teach a proton-conducting membrane comprising at least one perovskite material selected to comprise one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), and Ba2(YSn)O5.5. The membrane of WO 2015156525 is O-2 conducting (Fig. 1).
Therefore, a person skilled in the art would not have been motivated to adopt the presently claimed conditions, and a prima facie case of obviousness cannot be established.
Claims 1-2, 4-5, 10-11, 19, 22-27 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 19, 2022